Case 9:16-cv-81871-KAM Document 566 Entered on FLSD Docket 12/02/2019 Page 1 of 7

 

 

 

UNITED STATES DISTRICT COURT 1)
FOR THE SOUTHERN DISTRICT OF FLORIDA FILED BY. D.C.
LAN LI, e¢ al, DEC 02 2019
ANGELA E. NOBLE
Plaintiffs, CLERK U.S. DIST. CT.
Civ. No. 16-81871 S.D. OF ELA, - W.PB.
V. LEAD CASE

JOSEPH WALSH, et ai.,

Defendants.

 

LAN LI, ef al.,
Plaintiffs,

Vv.

Civ. No. 19-80332

PNC BANK, N.A.

and RUBEN RAMIREZ,

Defendants.

Nee Nee ee ee ee” ee ee ee ee ee ee ee ee ee’ Se Ne” Se”

 

AGREED ORDER REGARDING MATERIAL DESIGNATED AS CONFIDENTIAL

This cause, having come before this Court on the below Stipulation between the designated
Plaintiffs and Defendants to the entry of a Confidentiality Order, and the Court having reviewed
the file, and being otherwise advised in the Premises, it is hereupon, ORDERED and
ADJUDGED as follows:

1. Documents Subject to Confidentiality: This Agreed Order governs all documents
and other materials produced by Defendants and Plaintiffs in this matter in conjunction with
discovery or in response to any Order by the Court that are designated as “Confidential” pursuant
to paragraph three.

2. Disclosure of Confidential Information: Discovery Material. Written discovery,

depositions, deposition or document summaries or excerpts (“Discovery Material’’) designated as

 
Case 9:16-cv-81871-KAM Document 566 Entered on FLSD Docket 12/02/2019 : Page 2 of 7

“Confidential” may only be disclosed subject to the specific procedures and provisions contained

in this Order, to the following persons and/or entities:

a. The Court;

b. Legal and administrative personnel of the Court;

C. Counsel of record, their legal staff and their discovery vendors;

d. Retained Experts;

e. The Parties, and where the Party is a company, Parties shall include the

officers, attorneys and records custodian for the Party;
f. Jennifer Feng, the client representative for the Chinese EB-5 Investors and
Paymun Zargar, the client representative for the Iranian and Turkish EB-5 Investors; and
g. Court reporters before whom proceedings are conducted in this matter.
With the exception of the individuals and/or entities listed above, the parties shall not
divulge, publish or disclose, or permit any other person to divulge, publish, or disclose to any
person or organization, either directly or indirectly, the Confidential Information. Notwithstanding
the foregoing, the parties may use confidential documents during examination of witnesses in
depositions and reveal the subject documents to the witness during examination so long as counsel
has a good faith basis for using the document in the deposition.
3. Procedure: Any Party producing or exchanging any document may designate all or
any portion of it as “Confidential” indicating that such document contains information that is a
trade secret, proprietary, commercially sensitive, private or personal, or otherwise confidential.
Any such “Confidential” designations shall be made in good faith, and the designating Party shall
use its best efforts not to over designate or make “blanket” designations thereby slowing down or
otherwise obstructing the discovery process. The designation of Discovery Material as

confidential may be made by stamping or affixing “Confidential” onto any document (in such
Case 9:16-cv-81871-KAM Document 566 Entered on FLSD Docket 12/02/2019 Page 3 of 7

manner as will not interfere with the legibility thereof), or by any other reasonable means agreed
to by the parties in writing. With respect to deposition testimony, any counsel representing any
Party or non-party. at the deposition, shall invoke the provisions of this Agreed Order prior to or
during the course of the deposition (or within seven (7) business days of the completion of each
day of such deposition), giving sufficient warning to counsel for the Party or non-party that
testimony is deemed “Confidential.” Any designations of deposition testimony as “Confidential”
shall be subject to the same good faith standards as stated above and shall not be intended to slow
down or otherwise obstruct the discovery process.

4. The receiving Party may file a motion with the Court for an order challenging any
designation of “Confidential”. However, before filing any such motion, the challenging Party shall
give the designating Party a reasonable opportunity to review and revoke the “Confidentiality”
designation. Unless otherwise ordered by the Court, all documents designated as “Confidential”
shall remain subject to all terms herein.

5, If Discovery Material that is subject to the claim of attorney-client privilege,
attorney work product, or any other applicable privilege or immunity or ground on which
production of that information should not be made to any Party (“Inadvertent Production
Material”) is inadvertently produced to that Party or Parties, such inadvertent production shall in
no way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of attorney-client
privilege, work product, or other applicable privilege or immunity.

a. A claim of inadvertent production shall constitute a representation by that
producing Party that the Inadvertent Production Material has been reviewed by an attorney for

such producing Party and that there is a good-faith basis for such claim of inadvertent production.
Case 9:16-cv-81871-KAM Document 566 Entered on FLSD Docket 12/02/2019 Page 4 of 7

b. If a claim of inadvertent production is made pursuant to this Order with
respect to Discovery Material then in the custody of another Party, the Party possessing the
Inadvertent Production Material shall:

i. Refrain from any further examination or disclosure of the claimed
Inadvertent Production Material;

ii If requested, promptly make a good-faith effort to return the
claimed Inadvertent Production Material and all copies thereof (including summaries and
excerpts) to counsel for the producing Party, or destroy all such claimed Inadvertent Production
Material (including summaries and excerpts) and all copies thereof, and certify in writing to the
fact; and

til. Not use the Inadvertent Production Material for any purpose until
further order of the Court.

c. A Party may move the Court for an order compelling production of the
claimed Inadvertent Production Material; however, while such motion is pending, the Discovery
Material in question shall be treated as Inadvertent Production Material, and such motion may
not assert as a ground for entering such an order the fact or circumstance of the inadvertent
production, nor shall such motion include or otherwise disclose, as an attachment, exhibit, or
otherwise, the Inadvertent Production Material (or any portion thereof) that is the subject of such
motion.

6. Nothing in this Confidentiality Order shall prevent disclosures beyond the terms of
this Confidentiality Order by any Party compelled to disclose Confidential Information to any state
or federal regulatory agency. Said disclosure shall be made after reasonable notice and leave of

court.
Case 9:16-cv-81871-KAM Document 566 Entered on FLSD Docket 12/02/2019 Page 5 of 7

7. If, in another action or proceeding, any Party in receipt of Confidential Information
receives or has received a subpoena, summons, or demand which seeks Confidential Information,
the Party receiving the subpoena or document demand shall (to the extent not prohibited by law):

a. Give written notice by email within two business days of receipt of such
subpoena or demand to undersigned counsel for the Party or Parties that produced and/or
designated the Confidential Information; and

b. Withhold production of the subpoenaed material until any dispute relating
to the production of such material is resolved, if the Party that produced the Confidential
Information takes prompt action to resolve the dispute either voluntarily or through court
proceedings if necessary.

8. The parties anticipate that a substantial number of banking records will be
produced in this case. The parties hereby agree that they may, in lieu of designating every
banking record “Confidential”, instead choose, when filing such documents with the Court, to
redact all but the last four digits of each account number on any such banking record, together
with any social security numbers, passport numbers, tax identification numbers, EIN’s or similar
identifying information.

9. In addition, with respect to any documents produced regarding the EB-5 Investors,
the parties agree, when filing such documents with the Court, to redact the EB-5 Investors’
passport numbers, passport control numbers, Citizen ID Card Numbers, telephone numbers and
home addresses.

10.‘ The parties agree that the banking records produced in this matter may contain the
names and bank account numbers of some or all of the named Defendants in this case as well as

third-parties who received funds from the bank accounts at issue in this case as a result of their
Case 9:16-cv-81871-KAM Document 566 Entered on FLSD Docket 12/02/2019 Page 6 of 7

roles in or connection to the Palm House Hotel EB-5 project. When such banking records are
produced, the Plaintiffs’ names shall remain visible and shall not be redacted. The names and last
four numbers of the bank accounts at Issue in this litigation shall remain visible and shall not be
redacted. All other potentially identifying information, such as social security numbers (other than
the last four digits), tax identification numbers (other than the last four digits), or dates of birth,
will be redacted. The purpose of this provision is to allow the parties to conduct a forensic analysis
of the funds moving through the bank accounts at issue.

11. The parties, including their respective attorneys and experts, agree that within thirty
(30) days after the conclusion of this lawsuit, they will return all documents containing the
Confidential Information to whomever produced the documents or certify that they have destroyed
all copies of said documents.

12. This Order is without prejudice to the right of any Party to apply to the Court at any
time for additional protection, or to amend, modify or rescind the restrictions of this Order. The
parties may seek modification, amendment or rescission of this Order by motion or agreement. All
parties reserve their respective rights to move to have any documents and/or other materials they
deem fit filed under seal.

13. Nothing in this Order shall affect the parties’ use of their own confidential or
information for any purpose.

14. Nothing in this Order shall prevent or limit the introduction of any evidence at the
trial of this case. Any document designated “Confidential” may be used at trial as any other
exhibit. The Parties do not waive their right to object to the admissibility of evidence introduced. |

15. The Parties' determination that any documents are to be sealed is not
binding on the Court.
DONE and ORDERED in Chambers, West Palm Beach, Florida, this Aa

December, 2019.

Stipulated and Agreed:

/s/ Nina Stillman Mandel

NINA STILLMAN MANDEL
Fla. Bar No. 843016

MANDEL & MANDEL LLP
169 East Flagler Street, Suite 1224
Miami, Florida 33131

Telephone: 305.374.7771
Facsimile: 305.374.7776
nsm@mandel.law

/s/ Peter D. Hardy
Peter D. Hardy (admitted pro hac vice)

Aliza Karetnick (admitted pro hac vice)
Terence M. Grugan (admitted pro hac vice)
Mary K. Treanor (admitted pro hac vice)
Juliana B. Carter (admitted pro hac vice)
Mansi G. Shah (admitted pro hac vice)
BALLARD SPAHR LLP

1735 Market Street, 51st Floor
Philadelphia, PA 19103

Counsel for Defendants PNC Bank, N.A.
and Ruben Ramirez

Case 9:16-cv-81871-KAM Document 566 Entered on FLSD Docket 12/02/2019 Page 7 of 7

nd

ox ok

William Matthewmfé nan
United States Magistrate Judge

 

/s/ David J. George
DAVID J. GEORGE, ESQ.

Florida Bar No. 898570

Email: DGeorge@4-Justice.com
RYAN D. GESTEN, ESQ.

Florida Bar No. 240760

Email: RGesten@4-Justice.com
MATTHEW R. CHIAPPERINI, ESQ.
Florida Bar No. 111417

Email: MChiapperini@4-Justice.com
GEORGE GESTEN MCDONALD, PLLC
9897 Lake Worth Road, Suite #302
Lake Worth, Florida 33467
Telephone: 561.232.6002

Facsimile: 888.421.4173

Counsel for Plaintiffs

 

_—"__ day of

 
